Case: 14-10286   Date Filed: 07/09/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10286
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:03-cr-00155-CAP-ECS-9



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

DEMETRIUS REVERE,
a.k.a. Top Cat,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                               (July 9, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 14-10286     Date Filed: 07/09/2014    Page: 2 of 4


      Demetrius Revere appeals the revocation of his supervised release and his

sentence of one year and one day in prison, followed by 47 months of supervised

release. Revere argues that the district court violated his right to due process under

the Fifth Amendment when it admitted into evidence a laboratory report recording

the concentration of marijuana in his blood during eight drug tests. Revere

contends, for the first time, that the admission of the report violated his right of

confrontation under the Sixth Amendment and the procedures governing

revocation proceedings in Federal Rule of Criminal Procedure 32.1. Revere also

challenges the reasonableness of his sentence. The government responds that any

error caused by admission of the report was invited and harmless, and Revere’s

sentence is reasonable. We affirm.

      We need not decide whether Revere invited the district court to admit the

laboratory report because any error created by its admission was harmless. The

district court was required to revoke Revere’s supervised release and sentence him

to a term of imprisonment. See 18 U.S.C. § 3583(g)(3), (g)(4); United States v.

Gari, 572 F.3d 1352, 1362 (11th Cir. 2009); United States v. Sweat, 555 F.3d 1364,

1367 (11th Cir. 2009). Revere admitted that he violated the conditions of his

supervised release by failing to report for drug testing and by testing positive for

marijuana more than three times in one year.




                                           2
               Case: 14-10286      Date Filed: 07/09/2014   Page: 3 of 4


      The district court did not abuse its discretion by sentencing Revere to a

custodial sentence of one year and one day. The district court twice modified the

conditions of Revere’s supervised release after he failed drug tests, refused to

attend counseling, failed to report for drug testing, and tampered with a urine

sample. After Revere proceeded to take a trip after being denied permission to do

so, tested positive for marijuana 12 times, failed to report for drug tests 8 times,

and tested positive for opiates, the district court was required to revoke his

supervised release and sentence him to a term of imprisonment. See 18 U.S.C.

§ 3583(g)(3), (g)(4). Revere, who had committed a class A offense by attempting

to commit a murder in furtherance of a conspiracy to engage in a racketeering

activity, faced a maximum sentence of five years of imprisonment following the

revocation of his supervised release. See id. §§ 1963(a), 3559(a)(1), 3583(b)(1).

The district court considered the sentencing factors, see id. § 3553(a), although it

was not required to do so, see id. § 3583(g), and determined that one year of

imprisonment would curtail Revere’s access to marijuana. At Revere’s request, the

district court added one day to the custodial sentence so Revere could be eligible

for good time credit reductions.

      Revere argues that the district court exceeded its authority by imposing 47

months of supervised release in addition to the two years he had served, but

“[section] 3583 imposes no ‘statutory maximum’ on the aggregate amount of time


                                           3
               Case: 14-10286     Date Filed: 07/09/2014    Page: 4 of 4


a defendant may be required to serve on supervised release for multiple violations

of the conditions of supervised release,” United States v. Gresham, 325 F.3d 1262,

1268 (11th Cir. 2003). “[T]he length of additional supervised release and prison

term upon revocation is . . . [limited only] by the . . . term of supervised release

[that can be imposed for] . . . the class of felony of which the appellant is

convicted,” United States v. Pla, 345 F.3d 1312, 1315 (11th Cir. 2003), and

Revere’s terms of imprisonment and of supervised release were less than his

maximum statutory sentence of 5 years. And the district court was entitled to

divide Revere’s sentence “between [a] prison term and supervised release as [it

saw] fit.” Id. Revere’s sentence is reasonable.

      We AFFIRM the revocation of Revere’s supervised release and his

sentence.




                                           4